DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s claim amendment received on 7/12/2022, in response to Non-Final Office Action mailed on 04/13/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-13, 15- 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2016/0332370 A1) in view of Achten (US 2019/0184632 A1).
For claims 1-3, 7-13, 15- 16, and 19, the Examiner concurs with the detailed rejection provided by the International Searching Authority, as also provided by the Applicant’s IDS, and included herein. 
 Arai teaches a selective laser sintering (SLS) method for additive layer manufacturing in an additive manufacturing device (Figs 1 and 9 item 60-powder additive manufacturing device), configured for processing a powder ([0016] providing powder material as a thin layer; and a laser irradiation step…), the method comprising:
providing at least one substrate that is not a powder and has a surface adapted for receiving one or more powders to a container (6) of the additive manufacturing device, (Figs 1 and 9 item 40 or 43 as support substrate; [0066][0080][0094] discloses substrate material including metal or ceramic), the container being configured for receiving a powder for processing ([0097]);  
depositing onto at least a part of the substrate at a predetermined location on the surface of the substrate, at least a first layer of a first powder comprising a plurality of polymeric particles (32-resin powder; [0030]); the surface of the substrate being composed of a material different from the first polymer (substrate can be made of metal, ceramic, etc as per Arai [0066][0080][0094]);
fusing, by applying energy generated by laser (2) of the additive manufacturing device, and according to selective laser sintering, the deposited layer of the first copolymer onto the predetermined location on the surface of the substrate, thereby forming  a first fused polymer layer (50; [0016]-[0029]); wherein the substrate has a surface adapted for receiving the first powder, and wherein the substrate is made of a  material different from the first powder (substrate made of either metal or ceramic, as per [0066][0080][0094]); or the substrate is surface modified to impart properties different from the first powder (i.e. different rigidity,  melting point, molecular weight, or function groups, as per [0060]-[0062],[0066]); thus the surface of the substrate is considered to be different from the first powder as claimed. 
Arai further teaches that the polymeric particles has a diameter of 10 to 100 micron ([0030]), and is made of polyamides, polypropylenes, or polyethylene polytetrafluoroethylene ([0090]-[0091]) and can further comprise inorganic particles such as alumina ([0092]). 
Although not explicitly stated, the above-mentioned polymers such as polyamide and polyethylene polytetrafluorethylene naturally exhibit an elongation at break of at least 200% and Arai further discloses that the substrate comprises a plurality of alternately raised areas and lowered areas ([0081]; Fig 9).
Arai teach all the limitations to the claim invention as discussed above, however, fails to teach explicitly teach wherein at least one of the containers for receiving the powder, the substrate, or the first layer of the first powder is at a temperature below 75 oC prior to step (iii), wherein the temperature is from 15 oC to 30 oC. 
In the same field of endeavor, Achten et al teach a low temperature SLS additive manufacturing of polymeric powder, wherein the powder is kept at a temperature below 75 oC before fusing to prevent caking and warping of the article (see [0087] and table 1).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Arai with including temperature below 75 oC before fusing, as taught by Achten et al, for the benefit as discussed above. It is noted that further limitation of claim 2 having temperature ranging from 15 oC to 30 oC would have been obvious depending on the type of powder used, as Achten provides suggestion for keeping powder temperature below 75oC before fusing and below 75 oC including 10 oC or 25 oC (see [0087] and table 1).
Claims 4-6, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2016/0332370 A1) in view of Majer (US 2016/0082662 A1).
Claims 4-6, 14, and 17-18 pertains to depositing at least one layer of second powder comprising a second plurality of particles including at least second co-polymer onto at least a part of first fused co-polymer and fusing steps…wherein second powder is different from the first powder; wherein at least one of the first copolymer and second copolymer is selected from group consisting of polyamides, polypropylenes, and combination thereof; wherein at least one of the first powder and the second powder further comprises inorganic particles; wherein a plurality of alternately raised and lowered areas having at least one longest dimension of from about 1/10 up to about 3 times an average diameter of the first plurality of powder particles…as claimed. 
Arai further teaches that the polymeric particles is made of polyamides, polypropylenes, or polyethylene polytetrafluoroethylene ([0090]-[0091]) and can further comprise inorganic particles such as alumina ([0092]). Arai further discloses that the substrate comprises a plurality of alternately raised areas and lowered areas ([0081]; Fig 9). Arai is silent to distinct material layers.
In the same field of endeavor, Majer teach that process layers containing different materials ([0081]). It would have been within the level of level of one ordinary skill in the art to modify Arai, with having to choose options from straightforward possibilities of making multi-material printing to choose distinct powder layers, such as taught by Majer, for producing materially different article. 
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive:
In regards to claim 1-3, 7-13, 15- 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2016/0332370 A1) in view of Achten (US 2019/0184632 A1), the applicant argued that Arai fails to disclose or suggest the feature of claim 1 including “wherein at least one of the container for receiving the powder, the substrate, or the first layer of the first powder is at a temperature below 75 oC prior to performance of step (iii)”.  Applicant then argued that considering [0013] of Arai, one of ordinary skill in the art would readily recognize that Arai teaches away from placing any of “the container…, the substrate, or the first layer of the first powder is at a temperature below 75 oC prior to performance of step (iii)” as set forth in amended in claim 1. It is noted that [0013] of Arai describes experimental results in which a “shaped article is made with no preheat” thereby introducing several problems with the resulting shaped article. 
Examiner’s response: applicant’s arguments are not found persuasive. Arai paragraph [0013]: states 
Further, as described in Non-Patent Literature 1, when the shaped 
article is made with no preheat, the problem about the robustness against the 
temperature control and the decrease in recycling rate are solved.  However, 
since the temperature of the resin is raised to nearly the melting point or to 
the temperature or higher only by laser irradiation, the temperature 
distribution variation in the powder resin increases, and some heat quantity 
easily become excessive.  It is known that, as a result, many voids remain and 
the density of the shaped article becomes lower compared to the method in which 
the process window is used.  Furthermore, the same kind of resin as the resin 
powder is used in the support member, and therefore, there is also a great 
problem in that it is difficult to separate it. 
This paragraph [0013] describes non-patent literature but does not state avoiding preheating in the instant application. Therefore, applicant’s arguments are not found persuasive. Furthermore, there is a distinction between the prior art Non-Patent Literature 1, and materials of Arai in combination with Achten.  Applicant has not shown why preheating sintering material would any issues. There are many benefits of taught by Achten et al teach having low temperature SLS additive manufacturing of polymeric powder, wherein the powder is kept at a temperature below 75 oC before fusing to prevent caking and warping of the article (see [0087] and table 1). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, there is enough motivation provided by Arai in view of Achten, to including pre-heating to the material, before sintering. Furthermore, in response to applicant’s argument, pointing to Arai - [0035]–[0036]; it is noted that such only states the benefit or advantage of heating or keeping shaped or shaped article at specific temperature which is different from what is disclosed in Achten. Therefore, applicant’s arguments are not found persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0361662 A1 – preheating building material (see claim 7) and US 2018/0169946 A1 states preheating module is moved together with recoating unit (see claim 9).THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743